Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 10 of August 2022.
Claims 1, 8-10, and 17-19 have been amended.
Claims 5-7 and 14-16 have been cancelled.
Claims 1-4, 8-13, and 17-20 are currently pending and are rejected as described below.

Response to Amendment/Argument
Claim Objections
Applicant did not amend claims 2, 11, and 20 and therefore the misspelling remains and the claim objection stands.
35 USC § 103
With respect to the previous rejection of claims under 35 U.S.C. 103, Applicant's arguments have been fully considered and are sufficient to overcome the previous rejection in light of the amendments.  Claims 7 and 16 were incorporated into claims 1, 10, and 19 and those limitations remain allowable subject matter since a new search did not yield new satisfactory results. 


35 USC § 101
Applicant asserts that the claim is indistinguishable from Example 39 of the USPTO's subject matter eligibility guidance and therefore eligible. Examiner respectfully disagrees.  Examiner notes that the claims training step is isolated from the calibration. The calibration and recalibration are not based on the trained data. Thus, there is no feedback loop. Further, the PTAB affirmed the examiner of application 16/119,040 where Claim 1 recites that steps (c) and (d) are performed “using a first machine learning model” (step (c)) and “using a second machine learning model” (step (d)). But, as the Examiner observes, the machine learning models are recited at a high level of generality and similarly described in generic terms in Appellant’s Specification (see Ans. 11 (citing Spec. ¶38, 53)). We find no indication in the Specification, nor does Appellant direct us to any indication, that the claimed use of machine learning models involves anything other than the application of a known technique in its normal, routine, and ordinary capacity…”.  Similar rationale applies to the instant application since this is a generic computer component recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  See MPEP 2106.05(f).

Allowable Subject Matter
Claims 1-4, 8-13, and 17-20 are objected to as being currently rejected as below, but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection set forth in the action.  The prior art of record most closely resembling the applicant’s claimed invention includes Niemi et. al. (US 20160293036), Reeves et. al. (US 20200402415), Kompella et. al. (US 20170243500), Litman  (US 20200327506), and Bhaskaran et. al. (US 20160364692). 
Niemi teaches the system is flexible and adaptive, tracking progress of test takers via the  Item Response Theory (IRT) item scaling that enables recommendation of skills to work on, measurement of progress, and scaling of skills is provided.  The scoring and reporting device includes functions of scaling estimates, mapping scores to levels, results reporting including filtering by tenant, status, date, etc., view attempt(s), view multiple assessment progress, and administrative assessment re-set.  The IRT algorithm provides the adaptive assessment engine with information during the assessment of a test taker. For example, a test taker begins an assessment by answering a question. FIGS. 8 to 11 show embodiments of a user interface of a skills test. The next question to answer depends on the answer of the first question. That is, if a test taker correctly answers a first question, the level of difficulty of the first question is assessed, and a second question is provided having a higher level of difficulty than the first question. If a test taker incorrectly answers a first question, then the second question can have the same or lower level of difficulty as the first question.
Reeves teaches a computer implemented system and method for providing dynamic examination preparation course content to users wherein a progressive content module in real time assigns difficulty values to questions according to previous users' answer and selects future questions for an individual user according to previous answers received from the user and pass prediction values assigned to the user.
Kompella teaches receiving, by a virtual interviewing system, one or more answers from the candidate to one or more questions provided to the candidate, wherein the one or more questions provided to the candidate are related to one or more domains of expertise of the candidate. One or more keywords and key phrases are extracted from the one or more received answers. Further, relationship among the one or more keywords and key phrases are identified upon extracting the one or more key words and key phrases from the answers. Further, a multi-level score is assigned to each of the one or more answers by validating each of the one or more keywords and key phrases and the relationship among the one or more keywords and key phrases. The candidate is assessed based on the multi-level score assigned to each of the one or more answers.  
Litman teaches a platform for precision filtering a pool of candidates where the platform may be configured to receive a response of the candidate to the screener. The platform may be configured to score the candidate at least in part based on the response. The platform may be configured to accept the candidate when the score satisfies a predetermined threshold score, and reject and/or flag the candidate when the score fails to satisfy the predetermined threshold score. Rejecting the candidate may prevent the candidate from proceeding to the task. Rejecting the candidate may include removing the candidate from a task which the candidate has already begun. Flagging the candidate may allow the candidate to proceed and/or complete the task, while marking the candidate's performance or data from the task as suspicious or poor quality.
Bhaskaran teaches a knowledge base 108 that is updated with changes in the score card and/or ranking and updates to ontology/training data comprising plurality of questions, one or more model answers and corresponding scores. Upon updating the knowledge base 108, the VIS 102 generates assessment reports of the candidates. In one embodiment, the reporting module 222 generates one or more reports with detailed visualization in respect of the candidate's performance/ranking for all knowledge/skill/expertise areas to the enterprise/company/ organization. The VIS 102 therefore enables automatic virtual interviewing or assessment of candidates without human intervention and provides an interface to the candidates through which the candidates are assessed in natural language and in a human conversational manner. 
	None of the above prior art explicitly teaches "comparing the pass rate to a threshold pass rate; in response to determining that the pass rate is higher than the threshold pass rate: pausing administration of the skill assessment test to users of the employment services platform; 	recalibrating the skill assessment test based on updated difficulty scores for the first test question and the set of other test questions, yielding a recalibrated skill assessment test; resuming administration of the recalibrated skill assessment test to users of the employment services platform” and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-4, 8-13, and 17-20 are allowable over the prior art of record, and are objected to as provided below.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 8-13, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
With respect to 2A Prong 1, claim 10 recites “…presenting a first test question to a first set of users…, the first test question being related to a first skill, the first set of users having been selected based on profile data included in user profiles of the first set of users and the first skill; receiving a set of answers provided by the first set of users for the first test question; training a model that outputs a respective probability value based on a respective input test question, the respective probability value indicating a likelihood that the respective input test question will be answered correctly, the training based on historical test data describing previous test questions administered to users…, answers received for the previous test questions, and profile data of the users that answered the previous test questions; determining a difficulty score for the first test question, the difficulty score indicating an estimated level of difficulty of the first test question, the difficulty score being determined by using the set of answers provided by the first set of users and the profile data included in the user profiles of the first set of users as input into the  model wherein the first test question is presented to the first set of users within a beta skill assessment test including a set of other test questions that have been assigned difficulty scores; determining difficulty scores for the set of other test questions based on sets of answers provided by the first set of users for the set of other test questions, wherein the skill assessment test is calibrated based on the first difficulty score and the difficulty scores for the set of other test question; calibrating a skill assessment test based on the difficulty score for the first test questions, yielding the skill assessment test including the first test question, administering the skill assessment test to users of the employment services; determining a pass rate for the skill assessment test; comparing the pass rate to a threshold pass rate; in response to determining that the pass rate is higher than the threshold pass rate, pausing administration of the skill assessment test to users…, recalibrating the skill assessment test based on updated difficulty scores for the first test question and the set of other test questions, yielding a recalibrated skill assessment test, and resuming administration of the recalibrated skill assessment test to users…”.  Claims 1 and 19 disclose similar limitations as Claim 10 as disclosed, and therefore recites an abstract idea.  
	More specifically, claims 1, 10, and 19 are directed to “Certain Methods Of Organizing Human Activity” in particular “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), “Mental Processes” such as “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as presenting test questions, selecting users based on profile data, and receiving answers and “Mathematical Concept” in particular “mathematical calculations” such as training a model, determining a difficulty score and calibrating/recalibrating an assessment such as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 10, and 19 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). The claims are directed to an abstract idea.
	In particular, claims 1, 10, and 19 recite additional elements “one or more computer processors”, “one or more computer-readable mediums”, and “an employment services platform”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Therefore, the claims are directed to an abstract idea. 
	With respect to step 2B, claims 1, 10, and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements “one or more computer processors”, “one or more computer-readable mediums”, and “an employment services platform”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶25-27 “Multiple computing devices can be connected to the communication network 110. A computing device is any type of general computing device capable of network communication with other computing devices. For example, a computing device can be a personal computing device such as a desktop or workstation, a business server, or a portable computing device, such as a laptop, smart phone, or a tablet personal computer (PC). A computing device can include some or all of the features, components, and peripherals of the machine 700 shown in FIG. 7. In the system 100, users interact with the employment services platform 106 to utilize the services provided by the employment services platform 106. Users communicate with and utilize the functionality of the employment services platform 106 by using the client devices 102 and 104 that are connected to the communication network 110 by direct and/or indirect communication”.  
As a result, claims 1, 10, and 19 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        10/7/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623